Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
This Amendment to Employment Agreement is dated this            day of
                    , 2008, by and between                      (“Officer”) and
First National Bank of Pennsylvania (“Company”) and provides as follows:
WITNESSETH
WHEREAS, the Officer and the Company are parties to that certain Employment
Agreement entered into as of                      (the “Employment Agreement”);
and
WHEREAS, the Company and the Officer desire to amend the Employment Agreement to
incorporate the requirements of Internal Revenue Code Section 409A.
NOW, THEREFORE, in consideration of the mutual promises set forth in this
Amendment and intending to be legally bound, the parties agree as follows:

1.   Recitals       The parties incorporate by reference the above recitals as
if fully set forth in this section.   2.   Amendments       The Employment
Agreement is amended as follows:

  A.   Payments to be made under the Agreement in monthly installments shall
commence with the next regular payroll period following the Officer’s
termination of employment and will continue at intervals consistent with the
Company’s payroll practices, subject to Paragraph B below.     B.   The
commencement of any benefit payable under the Agreement as a result of the
Officer’s termination of employment for any reason will be delayed for six
months if necessary to comply with Code Section 409A(a)(2)(B). If such a delay
is required, the benefits that otherwise would have been paid during the
six-month period will be accumulated and paid in a lump sum on the first day
when payments may commence under Code Section 409A.     C.   For purposes of
applying the provisions of Code Section 409A and regulations issued pursuant
thereto, the Officer’s right to receive amounts that are payable in installments
under the terms of this Employment Agreement shall be treated as a right to a
series of separate payments.     D.   The definition of “Good Reason” under the
Agreement shall be interpreted in a manner consistent with Code Section 409A and
will include the requirements that

 



--------------------------------------------------------------------------------



 



      (i) the Officer’s employment terminate within two years following the
initial existence of the condition and (ii) the Officer shall provide notice to
the Company of the existence of the condition within 90 days of the initial
existence of the condition, and the Company shall have 30 days during which it
may remedy the condition.

3.   Successors and Assigns.       This Amendment shall extend to and bind the
parties hereto and their successors and assigns.   4.   Governing Law.      
This Amendment is governed, construed, and enforced under the internal laws of
the Commonwealth of Pennsylvania except with respect to its conflicts of laws
principles.   5.   Captions.       The captions contained in this Amendment are
inserted for convenience and reference only and in no way define, limit, or
describe the scope, intent, or proper construction of this Amendment in any
particular paragraph or section.   6.   Amendments.       Any modifications,
amendments, alterations, or addenda to this Amendment must be in writing and
signed by all parties to this Amendment.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their hands and seals, with authority therefore, effective as of the day and
year first above written.

                  FIRST NATIONAL BANK OF PENNSYLVANIA    
 
           
 
  By        
 
           
 
      Robert V. New, Jr.    
 
      President and Chief Executive Officer    
 
                Officer    
 
                     

 